Title: To George Washington from George Reid, 7 December 1782
From: Reid, George
To: Washington, George


                        
                            Sir
                            Camp 7th Decembr 1782
                        
                        As the Bearer Majr Jason Wait, of the 2d N. Hampshr. Regimt, has some time past sollicited my assistance to
                            Obtain his discharge from service.I do hereby Certify that he is under no Obligation to the Public, that I have any
                            knowledge of, And that if your Excellency pleases to accept of his Resignation; I think the Vacancy will be supplied so as
                            that Service will not be Injur’d. I have the Honor to be Your most Obedt Hble Servt 
                        
                            Geo. Reid Lt Colo. Com’t
                            2d N. Hampr. Regt
                        
                    